Citation Nr: 0400489	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date prior to February 26, 1996, 
for the award of service connection for the veteran's left 
knee traumatic arthritis with patellar dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified honorable active service from 
September 1975 to August 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Anchorage, Alaska, Regional Office (RO) which denied service 
connection for a left knee disorder.  In November 1996, the 
veteran submitted a notice of disagreement.  In December 
1997, the RO issued a statement of the case (SOC) to the 
veteran.  In May 1998, the veteran submitted an Appeal to the 
Board (VA Form 9).  In June 1998, the RO granted service 
connection for traumatic left knee arthritis with patellar 
dislocation; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of February 26, 
1996.  

In September 1998, the veteran submitted a notice of 
disagreement with both the effective date assigned for the 
award of service connection and the evaluation assigned for 
his left knee disability.  In August 1999, the RO issued a 
SOC to the veteran which addressed the issue of an earlier 
effective date for the award of service connection for his 
left knee disability.  In May 1999, the RO denied an 
increased evaluation for the veteran's left knee disorder.  
In October 1999, the veteran submitted an Appeal to the Board 
(VA Form 9) from the assignment of February 26, 1996, as the 
effective date for the award of service connection for his 
left knee disorder.  In November 1999, the RO issued a SOC to 
the veteran which addressed the issue of an increased 
evaluation for the veteran's left knee disability.  

In April 2002, the RO increased the evaluation for the 
veteran's left knee disability from 10 to 30 percent and 
effectuated the award as of September 6, 2000.  In February 
2003, the RO denied service connection for hepatitis B, a 
chronic right ankle disorder to include degenerative joint 
disease, and a chronic left ankle disorder.  In March 2003, 
the veteran submitted a notice of disagreement with the 
denial of service connection for hepatitis B, a chronic right 
ankle disorder, and a chronic left ankle disorder.  The 
veteran is represented in this appeal by the Disabled 
American Veterans.  

The issues of the veteran's entitlement to service connection 
for hepatitis B, a chronic right ankle disorder, and a 
chronic left ankle disorder and an initial evaluation in 
excess of 10 percent for his left knee disability are the 
subjects of the REMAND portion of this decision below.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  The veteran's chronic left knee disability was initially 
manifested during active service.  

2.  On February 22, 1996, the RO received the veteran's 
original claim for service connection for a chronic left knee 
disorder.  


CONCLUSION OF LAW

An effective date prior to February 26, 1996, for the award 
of service connection for left knee traumatic arthritis with 
patellar dislocation is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to an 
earlier effective date for the award of service connection 
for his left knee disability, the Board observes that the VA 
has secured or attempted to secure all relevant documentation 
to the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  A May 2002 RO letter to the veteran 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The RO specifically 
informed the veteran that he needed to submit evidence 
reflecting that he filed a claim for service connection prior 
to February 26, 1996 or other information assisting the RO in 
obtaining such evidence.  The veteran has acknowledged on 
appeal that he did not submit a claim for service connection 
prior to February 26, 1996.  Given this fact, the Board 
observes that any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (2003), the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  Title 
38 of the Code of Federal Regulations (2003) clarifies that 
an award of direct service connection will be effective on 
the day following separation from active military service or 
the date on which entitlement arose if the claim is received 
within one year of separation from service.  Otherwise, the 
effective date shall be the date of receipt of the veteran's 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  

The veteran's service medical records reflect that he injured 
his left knee while running in March 1976.  Treating military 
medical personnel diagnosed the veteran with a left medial 
collateral ligament sprain and a possible left patellar 
dislocation.  In February 1996, the veteran submitted his 
original claim for service connection.  The claim was 
received by the RO on February 26, 1996.  In June 1998, the 
RO determined that the veteran's chronic left knee disability 
initially became manifest during active service; established 
service connection for left knee traumatic arthritis with 
patellar dislocation; and effectuated the award as of 
February 26, 1996, the date of receipt of his initial claim 
for service connection.  

The veteran asserts that the effective date for the award of 
service connection for his left knee disability should be 
August 31, 1976, the date of his separation from honorable 
active service.  In his September 1998 notice of 
disagreement, the veteran asserts that an earlier effective 
date is warranted as he experienced chronic left knee 
disability following service separation.  

In a December 1998 written statement, the veteran 
acknowledged that he "didn't file within 1 year from my 
separation."  Notwithstanding this fact, the veteran 
conveyed that the record supported the assignment of an 
earlier effective date for his left knee disorder.  In a 
September 2003 written statement, the accredited 
representative clarified that:

[T]he veteran asserts his condition 
started in the military and because of 
this and the lack of information given to 
veterans concerning claims for 
compensation with the VA, he believes the 
effective date of claim should go back to 
the date of separation.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic left knee disability was initially 
manifested during his period of honorable active service.  
The veteran's original claim for service connection was 
received by the RO on February 26, 1996, a date approximately 
nineteen years after the veteran's separation from his period 
of honorable active service.  The RO effectuated the award of 
service connection for the veteran's left knee traumatic 
arthritis with patellar dislocation as February 26, 1996.  
The veteran has acknowledged that he filed no claim for 
service connection prior to that date.  Given these facts, 
the appropriate effective date for the award of service 
connection is February 26, 1996, the date of receipt of the 
veteran's original claim.  

In addressing his contention that an effective date prior to 
February 26, 1996, is warranted as he continuously 
experienced left knee disability after his period of 
honorable active service and veterans in general are 
ill-informed as to veterans benefits, the Board notes that 
the veteran has not advanced a claim upon which relief may be 
granted.  The applicable laws and regulations direct that 
where a veteran submits a claim for service connection which 
is received by the VA more than a year after service 
separation, the effective date for an award of service 
connection will be the date entitlement arose or the date of 
receipt of the veteran's claim, whichever is later.  In 
reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994).  The law in this 
case does not provide for the assignment of an effective date 
prior to February 26, 1996, the date of receipt of the 
veteran's claim.  


ORDER

An effective date prior to February 26, 1996, for the award 
of service connection for the veteran's left knee traumatic 
arthritis with patellar changes is denied.  


REMAND

In reviewing the record, the Board observes that the veteran 
submitted a September 1998 notice of disagreement with the 
initial 10 percent evaluation assigned for his left knee 
disability.  In May 1999, the RO interpreted the veteran's 
notice of disagreement as a claim for an increased evaluation 
and denied the claim.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court addressed a similar appeal and directed 
that it was specifically not a claim for an increased 
disability evaluation.  The veteran has not been issued a SOC 
which addresses the veteran's September 1998 notice of 
disagreement.  

Additionally, the Board notes that the veteran has submitted 
a timely notice of disagreement with the February 2003 denial 
of service connection for hepatitis B, a chronic right ankle 
disorder to include degenerative joint disease, and a chronic 
left ankle disorder.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Accordingly, this case is REMANDED 
for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of the 
veteran's entitlement to service 
connection for chronic hepatitis B, a 
chronic right ankle disorder to include 
degenerative joint disease, and a chronic 
left ankle disorder and an initial 
evaluation in excess of 10 percent for 
his left knee traumatic arthritis with 
patellar dislocation.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



